FARIS, J.
(concurring) — I concur in tlie result reached in this case, hut I do not agree that either a lay witness, or an expert witness, may express an opinion as to the qucmtim of the alleged insanity with which the person whose mental condition is the subject of the judicial inquiry, is, or was afflicted. That is, such a witness will not be permitted to say that the insanity of the testator was such as to destroy his testamentary capacity, or to render the testator incapable of comprehending and understanding the several elements by which such capacity is tested. Conversely, the witness will not b.e permitted to say that the testator was mentally capable of making a will, or that he comprehended and understood the specific elements mentioned in the questions propounded.
I put my concurrence touching this point upon the ground that the objection made, upon this specific phase, to the introduction of this erroneous testimony was not sufficiently explicit to call the attention of the trial court to the vice thereof. A witness is not to be permitted to express an opinion upon the questions directly in issue, and thus invade the province of the jury. Herein, it was for the jury to find whether the testator had sufficient memory and mental capacity to comprehend who his children were, to understand the nature .and extent of his property and to know to whom he desired to give it. [Deiner v. Sutermeister, 266 Mo. l. c. 522 ; State v. Klinger, 46 Mo. 224; Kane v. Railroad, 251 Mo. 13; Castanie v. Railroad, 249 Mo. 192; 17 Cyc. 238; Thomasson v. Hunt, 185 S. W. l. c. 167; May v. Bradlee, 127 Mass. 414; Runyan v. Price, 15 Ohio St. 1; Schneider v. Manning, 121 Ill. 376; Marshall v. Hanby, 115 Iowa, 318.] The comprehension inquired about and the capacity to know and understand the nature and extent of a testator’s property and to whom testator desires to give it'are chief among the ultimate tests of testamentary capacity, and these elements comprised practically the whole of the issues required to be found by the triers of fact.
*326It must • be conceded, of course, that broadly, the issue of insanity vel non in a will contest, is one of the issues to be passed on by the triers of fact, and that the opinion which the law permits a lay witness to give touching this issue ordinarily constitutes an invasion of the jury’s province. But the practice of offering such opinions is now firmly fixed and well settled. We excuse such an invasion of the jury’s province by limiting the opinion of the witness to the fact of insanity; leaving to the jury to find the quantum thereof, and whether such quantum is sufficient to destroy the testamentary capacity of the testator.
In my opinion the questions asked violated the rule stated, and the answers thereto would have constituted reversible error if the point had been preserved by a proper objection. I concur in the result therefore.
Walicer, P. J., and Williams, J., concur in these views.